Exhibit 10.1
 
SIXTH AMENDMENT TO FORBEARANCE AGREEMENT
 
THIS SIXTH AMENDMENT TO FORBEARANCE AGREEMENT (“Sixth Amendment”) is made and
entered into as of the 18th day of March, 2015 (the “Effective Date”), by and
between Sefton Resources, Inc., a British Virgin Islands corporation (“Sefton”),
TEG Oil & Gas U.S.A., Inc., a Colorado corporation (“TEG”) and/or TEG
MidContinent, Inc., a Colorado corporation (“TEGMC,” and together with Sefton
and TEG, “Borrowers”), Hawker Energy, Inc., a Nevada corporation (“Hawker”), and
Bank of the West, a California corporation (“BOTW”), with reference to the
Forbearance Agreement dated April 30, 2014, as amended by the First Amendment to
Forbearance Agreement (“First Amendment”) dated June 2, 2014, the Second
Amendment to Forbearance Agreement (“Second Amendment”) dated June 30, 2014 ,
the Third Amendment to Forbearance Agreement (“Third Amendment”) dated October
31, 2014, the Fourth Amendment to Forbearance Agreement (“Fourth Amendment”)
dated November 20, 2014, and the Fifth Amendment to Forbearance Agreement dated
January 1, 2015 (collectively, the “Agreement”).
 
RECITALS:
 
A.          The Agreement relates to the Loan made by BOTW to Borrowers.
 
B.           Borrowers previously requested that BOTW extend the date on which
the Forbearance Period ends from June 2, 2014 to December 29, 2014.
 
C.           BOTW agreed to Borrowers’ request, subject to the terms and
conditions set forth in the First Amendment and the Second Amendment.
 
D.           The Second Amendment provides that Borrowers shall make monthly
principal payments of $120,000.00 plus interest at the current default interest
rate of 8.25% payable on the last business day of each month commencing on July
31, 2014 and continuing for the months of August, September, October and
Novembers, 2014 until December 29, 2014, at which time all amounts due BOTW
under the Loan Documents shall be due and payable.
 
E.           Borrowers subsequently advised BOTW that they did not have the
funds necessary to make the monthly principal payment of $120,000 plus interest
of $26,740.21 which was due October 31, 2014 for a total payment due of
$146,740.21 (the “October Payment”) and requested that a significant portion of
that October Payment be deferred.
 
F.           BOTW agreed to Borrowers’ request, subject to the terms and
conditions set forth in the Third Amendment.
 
G.           The Third Amendment provides, in part, that on or before 2:00 p.m.
Pacific Daylight Time on October 31, 2014 Borrowers shall pay to BOTW $50,000.00
which shall be applied against the October Payment due from Borrowers on October
31, 2014 in the BOTW’s sole and absolute discretion.  The Third Amendment
further provides, in part, that on or before 2:00 p.m. Pacific Standard Time on
November 20, 2014, Borrowers will pay BOTW the balance due for the October
Payment (the “October Balance Payment”). The payment of $50,000 was timely
received.
 
 
-1-

--------------------------------------------------------------------------------

 
 
H.           Borrowers subsequently advised BOTW that they did not have the
funds necessary to make the October Balance Payment and requested that BOTW
agree that Borrower defer the deadlines to make the October Balance Payment on
November 20, 2014 and the payment of $120,000 plus accrued interest due on
November 28, 2014 and such payments will be included in the Loan Payoff Payment
scheduled to occur on or before December 1, 2014. BOTW agreed to this payment
schedule in the Fourth Amendment.
 
I.           Borrowers subsequently advised BOTW that they did not have the
funds necessary to make the payments due December 1, 2014 and/or the funds
needed to pay the loan in full as required by the Fourth Amendment.
 
J.           Borrowers and Hawker, the parent of Tapia Holdings, LLC (“Tapia”)
subsequently jointly advised BOTW that the decrease in the price of oil
worldwide has interfered in Hawker’s ability to raise the funding necessary to
enable them to complete the funding for the purchase of the assets of TEG, that
TEG was without sufficient operating funds to stay in operation without
immediate additional funding and Hawker was willing to lend certain additional
funds to TEG to enable that company to maintain operations for the immediate
near future.
 
K.          Borrowers and Hawker subsequently further advised BOTW that as a
condition to providing additional funding, the outstanding loans from Tapia to
TEG evidenced by a Secured Subordinated Note due December 29, 2014 in the
original principal amount of $1,500,000 which is fully subordinated to the
rights of BOTW pursuant to the Intercreditor Agreement will be assigned to
Hawker along with 100% of the stock of TEG.
 
L.           The Fifth Amendment addressed I, J and K above.
 
M.          On January 1, 2015, Tapia, Hawker, TEG, Sefton and TEGMC entered
into an Amended and Restated Subordination and Intercreditor Agreement
(“Intercreditor Agreemnent”) which further confirmed that additional advances
and any future advances made by Hawker to TEG along with any obligations owed by
TEG to Tapia which were then being assigned by Tapia to Hawker would be fully
subordinated to the rights of BOTW as provided in the Intercreditor Agreement.
 
N.          As of the Effective Date, the principal owing under the Loan and
pursuant to the Fifth Amendment is Four Million Eight Thousand Eighty Three and
99/100 Dollars  ($4,008,083.99) (“New Principal”) together with unpaid interest
as provided in the Fifth Amendment from March 1, 2015, and unreimbursed legal
fees from January 1, 2015.
 
O.           Sefton and TEGMC have requested that BOTW release them from any
further liability for the Obligations as Borrowers, and BOTW, Borrowers and
Hawker have discussed the terms under which BOTW would be willing to so release
Sefton and TEGMC.
 
P.           Hawker has received copies of the Agreement, including all
amendments thereto identified in the opening paragraph of this Sixth Amendment.
 
Q.          BOTW has agreed to release Sefton and TEGMC as Borrowers subject to
the terms and conditions set forth below.
 
 
-2-

--------------------------------------------------------------------------------

 
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the above premises, the covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
 
1.           Definitions.  Unless otherwise indicated, words and terms which are
defined in the Agreement shall have the same meaning as used herein.
 
2.           Incorporation of Recitals. The Recitals of this Sixth Amendment are
incorporated herein by this reference as though fully set forth herein.
 
3.           Release of Sefton and TEGMC as Borrowers.  Subject to and effective
upon the timely satisfaction of all of the following:  (a) receipt by BOTW of
$400,000 in good funds by no later than March 23, 2015, to be applied to against
the Obligations in acordance with the Loan Documents , and (b) the execution and
delivery to BOTW of a Collateral Assignment of Note, in form and substance
acceptable to BOTW (the “Collateral Assignment”), executed by Sefton in favor of
BOTW and acknowledged and agreed to by Hawker, collaterally assigning to BOTW,
to secure all Obligations, that certain Promissory Note dated March 18, 2015 in
the principal amount of $400,000 by Hawker in favor of Sefton (as amended or
replaced from time to time, the “Hawker Note”), and (c) delivery to BOTW of the
original Hawker Note, together with an allonge by Sefton endorsing the same in
blank to BOTW (“Allonge”), BOTW hereby releases Sefton and TEGMC from any
further liability for the Obligations, except for indemnification obligations
that survive the termination thereof, and the term “Borrowers” shall hereafter
not include Sefton or TEGMC.  Upon repayment in full and in cash of the
Obligations to BOTW, Sefton and Hawker hereby agree that to the extent that BOTW
has not foreclosed upon the Hawker Note, the original Hawker Note, together with
any endorsements thereto delivered to BOTW, shall be returned to Hawker and the
Collateral Assignment shall be terminated.
 
4.           Conditions to Effectiveness.  This Sixth Amendment shall not be
effective unless and until all of the following conditions have been timely
complied with to the satisfaction of BOTW:
 
  (a)           Receipt by BOTW of a fully-executed original of this Sixth
Amendment;
 
  (b)           Receipt by BOTW of $400,000 in immediately available funds by no
later than March 23, 2015, to be applied pursuant to the Loan Documents;
 
  (c)           Receipt by BOTW of a fully-executed original of the Collateral
Assignment, the Hawker Note, the Allonge and all other Assigned Documents, as
defined in the Collateral Assignment;
 
  (d)           Receipt by BOTW of $15,000 as an advance reimbursement for
estimated legal fees incurred by it since January 1, 2015, in connection with
the negotiation, preparation and delivery of the above; and
 
  (e)           Receipt by BOTW of written confirmation from Hawker that the
additional conditions set forth in Section 5 below have been satisfied.
 
 
-3-

--------------------------------------------------------------------------------

 
 
5.           Additional Conditions to Effectiveness.  This Sixth Amendment shall
not be effective unless and until Hawker has received the following:
 
  (a)           The original of the Warrant dated February 1, 2015 issued by
Hawker to Sefton, endorsed by Sefton for cancellation; and
 
  (b)           An original stock certificate representing 1,500,000 shares of
Hawker common stock issued by Hawker to Sefton, endorsed by Sefton for
cancellation.
 
6.           Reaffirmation of Provisions in Agreement.  Borrowers and Hawker
ratify and reaffirm that all representations, warranties and statements made in
the Agreement and the Intercreditor Agreement remain true as of the Effective
Date of this Sixth Amendment and are deemed reaffirmed as of the date of this
Sixth Amendment.
 
7.           Reaffirmation of Releases.  Borrowers ratify and reaffirm all
releases contained in the Agreement as of the date of this Sixth Amendment and
such releases are deemed effective as of the Effective Date of this Sixth
Amendment.  Hawker hereby joins in and reaffirms the releases in favor of BOTW
which are set forth in paragraphs 1(e) and 1(f) of the Forbearance Agreement
dated as of April 30, 2014, a copy of which it has received.
 
8.           Continued Validity of Agreement, Loan Documents and Intercreditor
Agreement.  The Agreement, as modified hereby, the Loan Documents and the
Intercreditor Agreement shall continue in full force and effect as previously
constituted and are ratified and affirmed by the parties hereto.  Each reference
in the Agreement or in any other agreement or document to the Agreement shall
mean the Agreement as amended hereby, unless the context otherwise
requires.  This Sixth Amendment, the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, the Fifth Amendment and the original
Forbearance Agreement shall be read as one document.  The parties herein all
agree that the release of Sefton and TEGMC pursuant to the terms of this Sixth
Amendment shall not in any way release, modify, amend or relieve any of the
other Borrowers or Hawker of their respective obligations under the Agreement,
the Loan Documents, or the Intercreditor Agreement and the first priority
position of BOTW in the Collateral.
 
9.           Compliance with Loan Documents and Other Matters:  Borrowers and
Hawker each represent and warrant to BOTW as follows:  (a) as of the Effective
Date of this Sixth Amendment, each has complied, and is in compliance with, in
all material respects, all of the terms, covenants and conditions of the
Agreement, the Loan Documents and the Intercreditor Agreement (including all
amendments and modifications of such documents), except for the existing
defaults, (b) all financial and other information provided to BOTW by Borrowers
and Hawker is true and correct, and (c) as of the Effective Date, there exists
no other event of default under the Agreement, any of the Loan Documents or the
Intercreditor Agreement that has not been disclosed to BOTW.
 
10.        Authorization.  Each party hereto represents to the other that the
individual executing this Sixth Amendment on its behalf is the duly appointed
signatory of such party and that such individual is authorized to execute this
Sixth Amendment by or on behalf of such party and to take all action required by
the terms of this Sixth Amendment.
 
 
-4-

--------------------------------------------------------------------------------

 
 
11.           Captions.  Section and Paragraph headings and numbers have been
set forth herein for convenience only.
 
12.           No Novation.  This Sixth Amendment is not intended to be, and
shall not be construed to create, a novation or accord and satisfaction, and,
except as otherwise provided herein, the Agreement and the Loan Documents as
previously amended shall remain in full force and effect.
 
13.           Severability.  Each provision of this Sixth Amendment shall be
severable from every other provision of this Sixth Amendment for the purpose of
determining the legal enforceability of any specific provision.
 
14.           Entire Agreement.  This Sixth Amendment and the documents referred
to herein or contemplated hereby, constitute the entire agreement by and between
Borrowers, Hawker and BOTW with respect to the Sixth Amendment and supersede all
prior and contemporaneous negotiations, communications, discussions and
agreements concerning such subject matter.
 
15.           Counterparts.  This Sixth Amendment may be executed in any number
of counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement. This Sixth Amendment may be
signed and transmitted by facsimile or electronic transmission with the same
validity as if it were an ink-signed document.










[Signatures on following page]


 
-5-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment to the
Agreement as of the date and year first above written.
 

 
BANK OF THE WEST
     
By:
/s/ Angeles Coro    
Angeles Coro
     
Its:  Vice President, Special Assets Department
         
SEFTON RESOURCES, INC.
     
By:
/s/ Daniel Levi    
   Daniel Levi
     
Its:  Director
         
TEG OIL & GAS U.S.A., INC.
     
 By:
/s/ Darren Katic    
Darren Katic
     
Its:  Corporate Secretary
         
TEG MIDCONTINENT, INC.
     
By:
/s/ Daniel Levi    
Daniel Levi
     
Its:  Corporate Secretary
         
HAWKER ENERGY, INC.
         
By:
/s/ Darren Katic      
Darren Katic
   
Its: President

 
 
-6-

--------------------------------------------------------------------------------
